IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 October 9, 2007
                                No. 07-20023
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MORRIS D. HAUGHTON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:05-CR-115-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Following the revocation of his supervised release due to his conviction for
making a false statement in an application for a U.S. passport by knowingly
presenting a fraudulent Louisiana birth certificate, Morris D. Haughton moved
the district court “[T]o Order Government to Release Appellant’s Louisiana Birth
Certificate to U.S. Immigration and Naturalization Agency.” The district court
summarily denied the motion.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20023

      Haughton conclusionally argues that the district court erred in failing to
order the Government to release his Louisiana birth certificate to immigration
officials. He asserts, without addressing the jury’s or district court’s findings to
the contrary, that he is in fact a U.S. citizen and that he requires a copy of his
original Louisiana birth certificate to prove the same and to avoid deportation.
      Haughton provides no legitimate legal basis for his motion or for his
contention that the district court’s denial amounts to error. As the Government
points out, because Haughton is a Jamaican citizen and because the Louisiana
birth certificate is fraudulent, having provided the basis for both his criminal
conviction and the revocation of his supervised release, the motion for its release
was essentially a request to enable Haughton to once again attempt falsely to
establish U.S. citizenship. The district court did not err in denying the motion.
      The instant appeal is wholly without merit and is dismissed as frivolous.
See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
Haughton’s motion to expedite the appeal is denied.
      APPEAL DISMISSED; MOTION DENIED.




                                         2